     Case 2:20-cv-00855-JAM-JDP Document 48 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SEAN M. MARTIN,                                   Case No. 2:20-cv-00855-JAM-JDP (PS)
12                          Plaintiff,                  ORDER GRANTING MOTION FOR
                                                        PERMISSION TO FILE A SUR-REPLY
13             v.
                                                        ECF No. 46
14    JEREMY HEMBREE,
15                          Defendant.
16

17            Defendant Hembree seeks leave to file a sur-reply. Plaintiff raised new allegations of

18   improper conduct by defendant’s attorney, and defendant would like to respond with clarification.

19   For good cause shown, defendant’s motion, ECF No. 46, is granted.

20
     IT IS SO ORDERED.
21

22
     Dated:         September 15, 2021
23                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
     Case 2:20-cv-00855-JAM-JDP Document 48 Filed 09/15/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
